DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/26/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17, 20-21 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2018/0031962) in view of Mertens et al (JP 2002-124501, US 2002/0125212, citations by the US document), Sandhu et al (US 5,271,798) and Wu et al (US 2010/0078039).
Chou et al teach an apparatus comprising a substrate support, and a fluid distribution assembly comprising a manifold, a shaft and a cleaning unit comprising concentric conduits. The apparatus also comprises a substrate support. The substrate support and the cleaning assembly with the manifold and the shaft are disclosed as movable. Thereby actuators to enable the movements are obviously present in the apparatus. The apparatus also comprises a vacuum source 550 and a line 560 connected to the vacuum source 

Chou et al do not specifically teach a chamber (lid, sidewalls and a base), sealing of the cleaning unit to the substrate and multiple cleaning units.
As to the lid, sidewalls and the base:
It is not clear from Chou et al whether the treatment area of the apparatus is placed to the chamber. However, placing treatment areas of the apparatuses for residue removal into the chambers with a base, a lid and a sidewalls was known from Wu et al (see at least Figures 2A and 2C and the related description).
It would have been obvious to an ordinary artisan at the time the invention was filed to place the treatment area of the apparatus of Chou et al in order to prevent contamination of the environment, to reduce the danger for the operators since placing treatment areas of the apparatuses for residue removal into the chambers was known from Wu et al.  
AS to the sealing of cleaning unit:
It is not clear from Chou et al whether or not the part 150/140 is sealed to the substrate.
Chou et al disclose introduction of the cleaning liquids to the substrate through inner tube 140 to remove the glue 55 from the substrate and also teach vacuuming the applied liquids from the substrate through outer tube 150. Chou et al also concerned about preventing the cleaning liquids from contaminating the EUV mask.

It would have been obvious to an ordinary artisan at the time the invention was made to provide a sealing gasket on the outer tube of the cleaning units of the modified apparatus of Chou et al to increase efficiency of vacuuming the cleaning liquids from the substrate and to prevent contamination of the EUV mask by the processing fluids.
AS to the multiple units:
It has been held that that mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Further, apparatuses with multiple treatment units were known from Sandhu et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to duplicate cleaning unit in the apparatus of Chou et al in order to increase productivity of the apparatuses.
As to claims 21 and 24-25, which recite instructions on a computer readable medium.
It has been held that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the 
See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability”.
In the instant case the claimed computer readable medium is not functionally related to the claimed system. The claimed system does not even comprise a computer or controller. 
Thereby, recited medium does not distinguish the claimed system from the modified apparatus of Chou et al.
As to claims: 27-31 requiring multiple fluid lines and valves:
It is not clear from Chou et al whether different fluids are supplied for treatment. Chou et al disclose the use of the different fluids, but it is not clear if the different supply lines are needed.
On the other hand, Mertens et al teach the use of simultaneous and sequential application of the treatment fluids including gaseous fluids and teach benefits of such.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide multiple fluid sources connected by lines and valves in the modified apparatus of Chou et al in order to enable the use of the modified apparatus of Chou et al with fluids as disclosed by Mertens et al in order to obtain benefits disclosed by Mertens et al.



  
Claim 18, 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (US 2018/0031962) in view of Mertens et al (JP 2002-124501, US 2002/0125212, citations by the US document), Sandhu et al (US 5,271,798) and Wu et al (US 2010/0078039) and further in view of JP 2016-031412.

Modified Chou et al, as applied above, teach a system and a method as claimed except for the recitation of the heater and heating the cleaning fluid.
It is not clear from Chou et al If the cleaning liquids applied to the substrate are heated.
However, JP 2016-031412 teach that it was known that the use of the heated liquids improves removal of glue from the substrate.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide a heater in the modified apparatus of Chou et al in order to heat the cleaning liquids to improve functioning of the apparatus since JP 2016-031412 teach that it was known that the use of the heated liquids improves removal of glue from the substrate.
As to the method claims it would have been obvious to an ordinary artisan at the time the invention was filed to find an optimum temperature of the process depending from the application requirements.

Chou et al do not specifically recite the use of the claimed chemicals.
However, Wu et al teach that the claimed chemicals were known for removal glue from photomasks.
It would have been obvious to an ordinary artisan at the time the invention was filed to use chemicals disclosed by Wu et al in the modified method of Chou et al since Wu et al teach them as known chemicals for removal glue from photomasks.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711